        Case 2:19-mc-00071-RSL Document 17 Filed 08/13/20 Page 1 of 2




1

2

3

4

5
                        UNITED STATES DISTRICT COURT
6            FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE

7    NORTHWEST SHEET METAL WORKERS                  No. 2:19-mc-00071 RSL
     ORGANIZATIONAL TRUST, et al.,
8
                              Plaintiffs,           ORDER DIRECTING CLERK TO
9                                                   ENTER AMENDED JUDGMENT
       v.
10
     D.J. MECHANICAL, INC.,
11
                              Defendant,
12
       and
13
     MIKE WERLECH CONSTRUCTION, INC.,
14
                              Garnishee.
15

16
                                     Judgment Summary
17
     Judgment Creditor               Northwest Sheet Metal Workers Organizational Trust,
18                                   et al.
19   Judgment Debtor                 D.J. Mechanical, Inc.           D.J. Mechanical, Inc.
                                     5719 119th Ave, NE              PO Box 192
20                                   Lake Stevens, WA 98258          Cheney, WA 99004

21   Garnishment Judgment Amount     $14,611.30
     Garnishment Judgment Debtor     Mike Werlech Construction, Inc.
22                                   1701 SW 112th St./PO Box 46579
                                     Seattle, WA 98146
23

24

25

26

ORDER DIRECTING CLERK TO ENTER AMENDED                        MCKANNA BISHOP JOFFE, LLP
                                                                   ATTORNEYS AT LAW
JUDGMENT - Page 1                                                    1635 NW Johnson St
                                                                     Portland, OR 97209
                                                      Telephone: 503-226-6111 g Facsimile 503-226-6121
           Case 2:19-mc-00071-RSL Document 17 Filed 08/13/20 Page 2 of 2




1     Attorney for Judgment Creditor     Noah T. Barish
                                         McKanna Bishop Joffe, LLP
2                                        1635 NW Johnson St
                                         Portland, OR 97209
3                                        503-821-0960
                                         nbarish@mbjlaw.com
4

5            IT APPEARING THAT Garnishee was indebted to Defendant in the nonexempt

6    amount of $14,611.30; that at the time the writ of garnishment was issued Defendant was

7    employed by or maintained a financial institution account with Garnishee, or Garnishee had

8    in its possession or control funds, personal property, or effects of Defendant; now, therefore,

9    it is hereby

10           ORDERED, ADJUDGED, AND DECREED that Plaintiffs are awarded judgment

11 against Garnishee in the amount of $14,611.30 and the Clerk of Court shall enter an

12 appropriate amended judgment. Garnishee shall pay its judgment amount to Northwest

13 Sheet Metal Workers Trust Funds. Any payment directed to Plaintiff shall be mailed to

14 counsel for Plaintiffs as follows:

15                  Noah T. Barish
                    McKanna Bishop Joffe, LLP
16                  1635 NW Johnson St
                    Portland, OR 97209
17

18 Garnishee is advised that the failure to pay its judgment amount may result in execution of

19 the judgment, including garnishment.

20           Dated this 13th day of August, 2020.

21

22                                                    A
                                                      Robert S. Lasnik
23                                                    United States District Judge
   Presented by:
24 Noah T. Barish
   McKanna Bishop Joffe, LLP
25 503-821-0960
   nbarish@mbjlaw.com
26 of Attorneys for Plaintiff

ORDER DIRECTING CLERK TO ENTER AMENDED                               MCKANNA BISHOP JOFFE, LLP
                                                                          ATTORNEYS AT LAW
JUDGMENT - Page 2                                                           1635 NW Johnson St
                                                                            Portland, OR 97209
                                                             Telephone: 503-226-6111 g Facsimile 503-226-6121
